Citation Nr: 1747299	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  16-54 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for mild neurocognitive disorder due to traumatic brain injury (TBI).

3.  Entitlement to service connection for depressive disorder due to TBI.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to service connection for PTSD has been recharacterized as service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's current psychiatric disorders, to include PTSD, are unrelated to military service, to include the claimed in-service personal trauma.

2.  In a September 2017 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran was not seeking service connection for psychiatric conditions related to his post-service TBI. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his service connection claim for mild neurocognitive disorder due to TBI.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his service connection claim for depressive disorder due to TBI.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Concerning VA's duty to notify, the record reflects that VA provided the Veteran with the notice required under the VCAA in April 2014, October 2014, and November 2014 letters.

Concerning the duty to assist, the Veteran's service treatment and personnel records, as well as post-service VA treatment records have been associated with the claims file.  An examination was provided in September 2015, and an addendum medical opinion was obtained in May 2017, which was responsive to the Board's April 2017 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board acknowledges the representative's statement in the Veteran's Informal Hearing Presentation that the Veteran was not interviewed in person at his September 2015 VA examination.  Attention is directed to the last page of the September 2015 examination report, where it is noted that an in-person interview was performed.  See, September 2015 VA Examination Report at p. 11.


II. Dismissed Appeals

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200.

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204 (b).

The Veteran perfected an appeal of his service connection claims for mild neurocognitive disorder due to TBI and depressive disorder due to TBI in November 2016.  In a September 2017 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran no longer wished to appeal the issues of entitlement to service connection for psychiatric disorders due to his post-service TBI.  Specifically, the representative noted that the Veteran "has not requested his psychiatric conditions connected to his TBI be service connected."  The Veteran had previously expressed the same sentiment on his VA Form 9 in November 2016, wherein he stated that he "never said [he was] seeking compensation [for his] head injury."

The Board finds the September 2017 written statement to be a valid withdrawal of his service connection claims for mild neurocognitive disorder due to TBI and depressive disorder due to TBI.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to those issues, and they are dismissed.

III. Factual Background

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based on in-service personal trauma.  Specifically, he has asserted that he was the victim of an in-service sexual assault.

His service treatment records are silent for complaints of or treatment for any psychiatric issues, or any reports of trauma or assault.  Indeed, his December 1963 entrance examination and January 1965 separation examination reflect normal psychiatric evaluations.  At his January 1965 separation examination, the Veteran denied any significant medical history.  There is a notation in September 1964 that he received treatment for a hurt shoulder after he was in a fight.  He received a medical discharge from service in February 1965 due to asthma.

On October 31, 1984, the Veteran was admitted to the emergency room after he suffered a serious assault in which he was struck in the head with a baseball bat.  He received neurological treatment, and a CT scan showed a contusion on the left temporoparietal area.  He was discharged from the hospital on November 7, 1984.  He returned to seek treatment in January 1985 for severe decreased hearing and dizziness.  He remained in the hospital for a month beginning in September 1985 when he presented with suicidal ideation and anxiety.  He was diagnosed with organic affective syndrome.  

A February 1986 hospital treatment record shows a diagnosis of dysthymic disorder.  Treatment at that time showed that since the 1984 attack, the Veteran had developed severe headaches, nausea, blurred vision, photophobia, and pain.

VA treatment records dated January 1990 reflect a diagnosis of major depression, recurrent episode, with psychotic features.  He reported on admission that he had three psychiatric hospitalizations since his severe head injury in 1985.

In April 2014, VA received the Veteran's claim for PTSD due to in-service personal trauma.  An October 2014 letter to the Veteran explained how the Veteran could submit additional evidence to support his claim, with specific instructions about information necessary to support a claim of PTSD based on trauma.  A November 2014 letter to the Veteran requested that he provide specific details related to his claimed in-service trauma. 

A VA record from April 2015 shows diagnoses of bipolar II disorder and generalized anxiety disorder.
The Veteran underwent a VA PTSD examination in September 2015.  The examiner diagnosed PTSD, depressive disorder due to TBI, and mild neurocognitive disorder due to TBI with behavioral disturbance.  The examiner observed that there was considerable overlap between his TBI, PTSD, and depression symptomatology.  

At the examination, the Veteran reported that he endured physical abuse as a child from his father.  He enlisted in the Air Force because he wanted to be a pilot.  While stationed at the air force base, he relayed an incident when he was invited to an assistant chaplain's home for dinner.  The Veteran said that the chaplain kissed and exposed himself to the Veteran.  He stated that he was careful not to be alone with the chaplain after that.  He stated that he transferred bases to Louisiana, and stated that he left the Air Force for that reason.  He reported that he had memories of this incident a few times per month, and that he felt anger towards the chaplain.

Following his discharge from military service, the Veteran worked for an Air Force contractor.  He said he lost his job when the Vietnam War ended.  He then worked in California representing various field engineering companies for twenty years.  He reported that he enjoyed his work with physics and lasers.  He stopped working in 1985 following the attack where he was struck in the head with a baseball bat in what he described as a racially motivated attack.  He reported that his skull was fractured and he lost his hearing.  Since that time, the Veteran reported a 60-day incarceration in 1993.  He said he argues with his neighbors and intermittently uses marijuana.  He reported social isolation, a pessimistic outlook, and low energy.  He said he had daily memories of the 1984 assault, which brought him considerable anger.

The September 2015 examiner opined that the Veteran's PTSD diagnosis was not at least as likely as not related to his military service.  The rationale was that his service treatment records were silent for evidence of mental health problems, counseling, or treatment.  He opined that the Veteran's reported sexual assault during service, while "upsetting," did not have a significant negative impact on his posttraumatic symptoms or his social and occupational functioning.  Indeed, the Veteran went on to lead a successful career and was promoted for 20 years following service separation.  By the Veteran's own statements, his life "took a drastic turn for the worse" after his 1984 severe assault.  After that, the Veteran said, he never could return to work and had to learn how to speak again.  It was the examiner's opinion that the head trauma incident had the greatest magnitude of impact on the Veteran's posttraumatic symptoms, mood, and occupational and social functioning.

Thus, the examiner opined that the Veteran's PTSD was due to his 1984 assault.  He stated that the in-service personal trauma did not cause a significant or permanent exacerbation of posttraumatic symptoms, nor did it significantly and permanently alter the course of his posttraumatic symptoms, nor did it add significantly to his overall symptom profile.

In the Veteran's November 2016 substantive appeal, he again reported about the in-service assault, indicated that the incident ruined his career and that he waited so long to report it because he was "tired of carrying [it] around."    

A supplemental VA medical opinion was obtained in May 2017.  The examiner opined that none of the Veteran's current psychiatric diagnoses, to include bipolar disorder, had their clinical onset during military service.  Rather, he related them to the attack to his head that the Veteran sustained twenty years after service.  It was at that point, the examiner noted, that the Veteran developed cognitive, memory, and mood symptoms.  The Veteran himself stated that his life course changed following that attack.

IV. Analysis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f).

To establish service connection for a psychiatric disorder other than PTSD, the evidence must show that a current psychiatric disorder had its onset during or is otherwise related to military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In this case, the Veteran has not contended that his stressor is related to his "fear of hostile military or terrorist activity" or that he served in combat, nor does the evidence otherwise show he served in combat or was exposed to hostile military or terrorist activity.  Thus, the special exceptions of 38 C.F.R. § 3.304 (f)(2) and (f)(3) are inapplicable.

Under 38 C.F.R. § 3.304 (f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304 (f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran contends that service connection is warranted because his psychiatric disorder was caused by an in-service personal trauma.  Specifically, at his September 2015 VA examination and in his November 2016 substantive appeal, the Veteran described being sexually assaulted by an assistant chaplain.  

Initially, the Board finds that the Veteran has current acquired psychiatric disorders including PTSD, anxiety disorder, depression, bipolar disorder, and dysthymic disorder.  PTSD was diagnosed by the September 2015 VA examiner, and is noted in various VA treatment records.  

Notwithstanding the Veteran's various diagnoses, the Board finds that the weight of the evidence is against a finding that service connection is warranted for an acquired psychiatric disorder, to include PTSD, based on in-service assault/trauma.

In this regard, service treatment records are silent for complaints of or treatment for any psychiatric issues.  There is no mention of the alleged sexual assault in the record until the Veteran's September 2015 VA examination.  The stressor was not independently verified by the RO, as the Veteran did not return any information or evidence to verify the claim.  As highlighted by the Veteran's representative in a September 2017 brief, the Veteran's service treatment records do nevertheless document treatment for a shoulder condition after a fight.  The Veteran's representative speculates that this might be in relation to the assault incident in service.  In any event, even if the Board were to accept as true that the sexual assault in service occurred as the Veteran has described, which it will for the purposes of this opinion, there has been no credible link, established by medical evidence, between the Veteran's current symptoms and the claimed in-service stressor.  
With respect to nexus or relationship, the probative medical evidence of record links the Veteran's history of PTSD symptomatology, as well as all other psychiatric symptoms, to the above-referenced post-service attack where the Veteran was struck in the head with a baseball bat that fractured his skull.  

Indeed, the September 2015 VA examiner contemplated the Veteran's report of the in-service claimed assault, noting that while it was upsetting, the incident did not have a significant negative impact on the Veteran's posttraumatic symptoms, or social or occupational functioning.  The examiner stated that the Veteran recalled that memory a few times a month, but that post-service, went on to have a successful twenty year career in a technical field.  It was not until twenty years after military discharge that the attack causing brain damage occurred.  By the Veteran's own report, his life took a drastic turn at that point.  He was not able to return to work.  It took time to learn how to speak again.  His own statements show that his drug use, social isolation, and fights with neighbors started after that attack.   Thus, considering the impact of that assault on the Veteran's life, it was the examiner's opinion that it was that incident that had the greatest magnitude of impact on the Veteran's posttraumatic symptoms, mood, and occupational and social functioning, and that his disability was not service related, but due to the assault in the 1980s.

In a May 2017 addendum opinion, the same examiner reiterated that none of the Veteran's psychiatric diagnoses had their clinical onset during military service.  It was not until after the attack that the Veteran's life course was altered, and that the Veteran developed cognitive, memory, and mood symptoms, for which he began receiving treatment at VA.  Based on these observations, the examiner indicated it was less likely that the Veteran's psychiatric disabilities were related to the in-service assault.  

There is no medical opinion of record contrary to that of the September 2015 and May 2017 VA opinions.  The Veteran has been afforded ample opportunity to furnish medical evidence in support of his service connection claim, and against the conclusions of the examiner above, but he has not done so. 

The Board in no way calls into question that the Veteran's psychiatric disabilities are present, and affect his daily life.  The Board is sympathetic to the Veteran's circumstances, but finds that the evidence of record is against his service-connection claim.  Indeed, the Veteran's reported history to his treating physicians of psychiatric problems with onset after his 1984 assault, coupled with the negative expert medical opinions of record, which were provided with acknowledgment and discussion with the Veteran about his in-service stressor, weigh against a finding that the Veteran's current psychiatric disabilities are at least as likely as not related to his in-service stressor.  

Accordingly, because a relationship has not been established between the Veteran's prior history of PTSD and other psychiatric disorders and his period of service, the benefit sought on appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

The appeal of entitlement to service connection for mild neurocognitive disorder due to TBI is dismissed.

The appeal of entitlement to service connection for depressive disorder due to TBI is dismissed.




____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


